Name: Commission Regulation (EEC) No 893/84 of 31 March 1984 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /64 Official Journal of the European Communities 1 . 4. 84 COMMISSION REGULATION (EEC) No 893/84 of 31 March 1984 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 ( 2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall, in respect of importations during the second quarter of 1984, be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2. 1980, p . 4. 2 OJ No L 302, 23 . 10 . 1981 , p . 4. 0 OJ No L 56, 29 . 2 . 1980 , p . 22 . (&lt;) OJ No L 241 , 13 . 9 . 1980 , p . 5 . BI LA G  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   AN NE X  AN NE XE  AL LE GA TO  BI JL AG E 91 / Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 4 84 6, 31 87 8, 69 26 8, 86 9 45 2, 93 69 9, 26 78 ,3 26 14 9 53 0 28 5, 54 64 ,6 00 02 .01 A ll a) 1 9 20 8, 04 1 66 9, 53 51 0, 83 17 96 0, 66 1 32 8, 62 14 8, 82 0 2 8 4 10 7 54 2, 55 12 2, 74 0 02 .01 A II a) 2 7 36 6, 37 1 33 5, 61 40 8, 65 14 36 8, 41 1 06 2, 88 11 9, 05 6 22 7 28 3 43 4, 03 98 ,1 92 02 .01 A II a) 3 11 04 9, 62 2 00 3, 43 61 2, 99 21 55 2, 74 1 59 4, 34 17 8, 58 4 34 0 9 2 7 65 1, 04 14 7, 28 8 02 .01 A II a) 4 aa ) 13 81 2, 04 2 50 4, 28 73 4, 13 26 94 0, 94 2 01 8, 71 22 3, 23 1 42 6 16 0 80 0, 59 14 8, 11 0 02 .01 A II a) 4 bb ) 15 79 9, 02 2 86 4, 55 86 0, 54 30 81 6, 64 2 29 2, 42 25 5, 34 4 48 7 46 7 92 4, 32 21 0, 59 6 02 .01 A II b) 1 8 12 2, 13 1 47 2, 63 45 0, 92 15 84 2, 55 11 71 ,6 6 13 1, 27 0 25 0 60 2 47 8, 70 10 8, 26 6 02 .01 A II b) 2 6 49 7, 76 1 17 8, 12 36 0, 74 12 67 4, 13 93 7, 33 10 5, 01 7 2 0 0 4 8 3 38 2, 96 86 ,6 13 02 .01 A II b) 3 10 1. 52 ,6 8 1 84 0, 80 56 3, 65 19 80 3, 22 1 46 4, 57 16 4, 08 8 31 3 25 3 59 8 37 13 5, 33 2 02 .01 A II b) 4 aa ) 12 18 3, 24 2 20 8, 96 64 7, 83 23 76 3, 90 1 78 0, 43 19 6, 90 7 37 5 90 4 70 6, 28 16 2, 39 9 02 .01 A II b) 4 bb )1 1 10 15 2, 68 1 84 0, 80 56 3, 65 19 80 3, 22 1 46 4, 57 16 4, 08 8 31 3 25 3 59 8, 37 13 5, 33 2 02 .01 A II b) 4 bb )2 2 (') 10 15 2, 68 1 84 0, 80 56 3, 65 19 80 3, 22 1 46 4, 57 16 4, 08 8 31 3 25 3 59 8, 37 13 5, 33 2 02 .0 1 A II b) 4 bb )3 3 13 97 0, 10 2 53 2, 94 75 6, 41 27 24 9, 25 2 03 0, 65 22 5, 78 6 43 1 03 7 81 5, 46 18 6, 21 7 02 .0 6 C Ia )1 13 81 2, 04 2 50 4, 28 73 4, 13 26 94 0, 94 2 01 8, 71 22 3, 23 1 4 2 6 16 0 80 0, 59 18 4, 11 0 02 .0 6 C I a )2 15 79 9, 02 2 86 4, 55 8S O, 16 30 81 6, 64 2 30 0, 76 25 5, 34 4 4 8 7 4 6 7 92 0, 04 21 0, 59 6 16 .0 2 B III b) 1a a) 15 79 9, 02 2 86 4, 55 85 0, 16 30 81 6, 64 2 30 0, 76 25 5, 34 4 48 7 46 7 92 0, 04 21 0, 59 6 1 . 4 . 84 Official Journal of the European Communities No L 91 / 65 (') He nfÃ ¸ rse lu nd er de nn eu nd erp osi tio ne rb eti ng et af, at de rf rem lÃ ¦g ges en lic ens ,d er op fyl de rd eb eti ng els er, de re rf ast sat af de ko mp ete nte my nd igh ed er iD ee uro pÃ ¦ isk eF Ã ¦l les ska be r. (') Di eZ ula ssu ng zu die ser Ta rif ste lle ist ab hÃ ¤ ng ig vo nd er Vo rla ge ein er Be sch ein igu ng ,d ie de n vo nd en zu stÃ ¤ nd ige n Ste lle n de rE uro pÃ ¤ isc he nG em ein sch aft en fes tge set zte nV ora uss etz un ­ ge n en ts pr ic ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹Ã µ Ã º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯Ã  Ã µÃ  Ã  ÃÃ ¹Ã  Ã Ã ¿ ÃÃ ¿ Ã ¹Ã ·Ã  Ã ¹Ã ºÃ ¿ Ã  Ã µÃ º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã Ã Ã Ã ¿ Ã ²Ã » Ã µÃ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de rt his sub he ad ing is sub jec tt o the pro du cti on of a cer tifi cat e iss ued on co nd itio ns lai d do wn by the co mp ete nt au tho riti es of the Eu rop ean Co mm un itie s. (') La dm iss ion dan sc ett es ou s-p osi tio ne st sub ord on nÃ ©e Ã la pre sen tat ion du nc ert ific at dÃ ©l ivr Ã ©d ans les con dit ion sp rÃ ©v ues par les aut ori tÃ ©s com pÃ ©t ent es des Co mm un aut Ã ©s eur op Ã ©en nes . C) L'a mm iss ion e in qu est a sot tov oce Ã ¨s ub ord ina ta alla pre sen taz ion e di un cer tifi cat o co nfo rm em en te alle con diz ion is tab ilit e dal le aut ori tÃ co mp ete nti del le Co mu nit Ã eur op ee . (') Ind eli ng on der dez eo nd erv erd eli ng iso nd erw orp en aan de vo orw aar de dat een cer tifi caa tw ord tv oo rge leg dh etw elk isa fge gev en on de rd ev oo rw aar den en bep ali ng en ,v ast ges tel dd oo rd e be vo eg de au to rit eit en va n de Eu ro pe se Ge m ee ns ch ap pe n.